Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2022 was filed after the mailing date of the application on 9/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities: . Therefore “the system” in Claim 10 should be changed to “the spectrometer system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 20120242988 A1), hereinafter Saxer, in view of Huang (US 20150331225 A1), hereinafter Huang.
Regarding Claims 1 and 4, Saxer teaches a spectrometer system comprising (annotated fig. 10; The spectrometer system is disclosed by Saxer as the spectrometer assembly, item 1011): 
a detector array (annotated fig. 10; [0010]; The detector array is described by Saxer as a linear detection array and is disclosed by Saxer as item 1020); 
an imaging lens assembly coupled to the detector array, the imaging lens assembly including optical power element split into two opposing identical singlets ([0010]; annotated fig. 10 and 12A; The imaging lens assembly is described by Saxer as an imaging lens assembly configured to image the electromagnetic radiation dispersed by the dispersive stages onto a linear detection array, which means that the linear detection array is coupled to the detector array, as disclosed in fig. 10 of Saxer. The optical power element split into two opposing identical singlets is disclosed by Saxer in fig. 12A, item 1218); 
a dispersive element coupled to the imaging lens assembly ([0010]; annotated fig. 10; The dispersive element is described by Saxer as the dispersive assembly including at least two dispersive stages configured to disperse the collimated input, and coupled to the imaging lens assembly configured to image the electromagnetic radiation dispersed by the dispersive stages. The dispersive assembly is disclosed by Saxer in fig. 10, item 1030); and 
a fixed focus collimator assembly coupled to the dispersive element ([0010]; annotated fig. 10; The fixed focus collimator assembly is described by Saxer as collimating optics configured to collimate the received electromagnetic radiation, which leads into the dispersive assembly. The fixed focus collimator assembly is disclosed by Saxer in fig. 10, item 1013. The fixed focus is that of a fixed broadband range),
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    128
    712
    media_image1.png
    Greyscale

Saxer, Fig. 10

[AltContent: rect]
    PNG
    media_image2.png
    227
    576
    media_image2.png
    Greyscale

Saxer, Fig. 12A
Saxer does not teach the imaging lens assembly including a first element of positive optical power followed by a second element of negative optical power and a positive optical power element (claim 1) and that the second element of a negative power also functions as a field stop (claim 4).
Huang teaches the imaging lens assembly including a first element of positive optical power followed by a second element of negative optical power and a positive optical power element ([0025]; The imaging lens assembly including a first element of positive optical power followed by a second element of negative optical power and a positive optical power element is described by Huang as the combination of the first lens element with positive refractive power, the second lens element with negative refractive power and the third lens element with positive or negative refractive power, in the optical imaging system. The third lens element with positive or negative refractive power is the positive optical power element, the third optical power element described by the applicant).
Huang also discloses that the second element of negative optical power also functions as a filed stop (paragraph 0080); The second element of negative optical power also functioning as a field stop is described by Huang as a stop that can be positioned between lens elements, which can be a field stop. The position between lens elements includes the applicant’s second element of negative optical power)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saxer to incorporate the teachings of Huang to include the imaging lens assembly including a first element of positive optical power followed by a second element of negative optical power and a positive optical power element wherein the second element of negative optical power also functions as a field stop  for the advantage of shortening the total length of the spectrometer system and therefore saving space [0009]. 
Regarding Claim 2, Saxer discloses that the spectrometer system further comprising a cell housing and wherein the imaging lens assembly is positioned in the cell housing (Saxer, [0071]-[0072]; annotated fig. 10; The spectrometer system further comprising a cell housing and wherein the imaging lens assembly is positioned in the cell housing is described by Saxer as the spectrometer assembly including an imaging/detection assembly. The cell housing is the imaging/detection assembly, item 1070 in fig. 10 in red. The imaging lens assembly is the imaging assembly, item 1050 in fig. 10 in blue. The imaging lens assembly has several constraints to control its angled positioning).
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    128
    712
    media_image1.png
    Greyscale

Saxer, Fig. 10

Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer in view of Huang and further in view of Everett et al. (US 20070030483 A1), hereinafter Everett.
Regarding Claims 3, 5 and 7, Saxer when modified by Huang discloses the spectrometer system of claim 1, wherein the imaging lens assembly is positioned in the spectrometer housing (Saxer [0071]-[0072]; annotated fig. 10; 
The imaging lens assembly positioned in the spectrometer housing is described by Saxer as the spectrometer assembly including an imaging/detection assembly. The spectrometer housing is the spectrometer assembly, item 1011 in fig. 10 in red. The imaging lens assembly is the imaging assembly, item 1050 in fig. 10 in blue. The imaging lens assembly has several constraints to control its angled positioning). 
wherein the dispersive element is a diffraction grating (Saxer, [0010]; The dispersive element, a diffraction grating, is described by Saxer as a dispersive assembly including first and second diffractive gratings, item 1030 in fig. 10 in blue); 
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    128
    712
    media_image1.png
    Greyscale

Saxer, Fig. 10
wherein there is a fixed focus collimator assembly (Saxer, [0010], annotated fig. 10; The fixed focus collimator assembly is described by Saxer as collimating optics configured to collimate the received electromagnetic radiation, which leads into the dispersive assembly. The fixed focus of the collimator assembly is described by Saxer as a fixed focus of broadband range. The fixed focus collimator assembly is disclosed by Saxer as the broadband collimator assembly in fig. 10, item 1013 in green);
wherein the single piece of material provides both a grating mounting feature for the diffraction grating and a collimating lens mounting feature for a collimating lens assembly (Saxer, annotated fig. 10, [0010];
The single piece of material that provides both a grating mounting feature for the diffraction grating and a collimating lens mounting feature for a collimating lens assembly is the spectrometer housing described by Saxer as the spectrometer assembly, item 1011 in fig. 10 in red, because it contains the grating mounting feature and collimating lens mounting feature. 
The grating mounting feature for the diffraction grating is described by Saxer as the dispersive assembly, item 1030 in fig. 10 in blue, in which this dispersive element is the diffractive grating, and therefore is the grating mounting feature.
The collimating lens mounting feature is described by Saxer as the broadband collimator assembly, item 1013 in fig. 10 in green); 
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    128
    712
    media_image1.png
    Greyscale

Saxer, Fig. 10
 wherein the single piece of material further comprises a fixed mounting feature for an input fiber (Saxer, [0071]; annotated fig. 10; 
The single piece of material is the spectrometer housing described by Saxer as the spectrometer assembly, item 1011 in fig. 10 in red. The fixed mounting feature for an input fiber is described by Saxer as the broadband input (item 1012 in fig. 10 in blue), as described by Saxer as a single mode fiber. Fig. 10 shows that the spectrometer housing contains the broadband input); 
and wherein the fixed focus collimator assembly is fixed to a spectrometer housing (Saxer, annotated fig. 10; 
The fixed focus collimator assembly is disclosed by Saxer as the broadband collimator assembly, item 1013 in fig. 10 in green. The spectrometer housing is disclosed by Saxer as the spectrometer housing, item 1011 in fig. 10 in red. Saxer discloses the broadband collimator assembly as being fixed to the spectrometer housing and therefore meets the criteria of the application), 
the spectrometer housing being machined from a single piece of a same low thermal coefficient of expansion material as the fixed focus collimator assembly (Everett, [0065]; Saxer, annotated fig. 10; 
The single piece of a same low thermal coefficient of expansion material as the fixed focus collimator assembly is described by Everett as a base material that has a substantially low thermal expansion that the spectrometer is mounted on. 
The spectrometer is mounted on the same housing as the fixed focus collimator assembly, as disclosed by Saxer as the spectrometer assembly in fig. 10, item 1011 in red. The fixed focus collimator assembly is disclosed by Saxer in fig. 10, item 1013 in green).
[AltContent: oval][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    128
    712
    media_image1.png
    Greyscale

Saxer, Fig. 10

However, Saxer when modified by Huang do not teach a spectrometer housing made of material having a low thermal coefficient of expansion (claim 3); wherein the fixed focus collimator assembly comprises a single piece of material having a low thermal coefficient of expansion (claim 5); a single piece of a same low thermal coefficient material as the fixed focus collimator assembly (claim 7). 
Everett teaches a spectrometer housing made of material having a low thermal coefficient of expansion ([0065]; The spectrometer housing made of material having a low thermal coefficient of expansion is described by Everett as a base material that has a substantially low thermal expansion that the spectrometer is mounted on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to modify Saxer and Huang to incorporate the teachings of Everett to include a spectrometer housing made of material having a low thermal coefficient of expansion, wherein the imaging lens assembly is positioned in the spectrometer housing for the advantage of decreasing distortion within the imaging system by compensating for thermally induced variations of imaging functions (the focal length of glass lenses tends to change with temperature) [0065]. 

Regarding Claim 6, Saxer discloses the spectrometer system of claim 5 that provides fixed focus collimated light from an optical radiation input fiber to the diffraction grating held at a fixed angle relative to the collimated light (Saxer, [0057]; The fixed focus collimated light from an optical radiation input fiber to the diffraction grating is described by Saxer as a collimated input of broadband illumination originating in a single-mode optical fiber directed to the input face of a first diffraction grating. The fixed angle relative to the collimated light is described by Saxer as the first-order diffracted beam of the center wavenumber makes an angle alpha—1 relative to the input beam, which is the applicant’s collimated light).
The limitation lacking is that the collimating lens assembly includes a first negative optical power element followed by a second positive optical power element.
However, Huang teaches that the collimating lens assembly includes a first negative optical power element followed by a second positive optical power element ([0007]; The collimating lens assembly includes a first negative optical power element followed by a second positive optical power element is described by Huang as the first lens element with negative refractive power and the second lens element with positive refractive power)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to modify Saxer to incorporate the teachings of Huang to include the collimating lens assembly that includes a first negative optical power element followed by a second positive optical power element for the advantage of shortening the total length of the spectrometer system and therefore saving space [0007].

Regarding Claim 8, Saxer when modified by Huang teaches the spectrometer system of Claim 5, wherein wavelength dispersed optical radiation is normal incident on the detector array (Saxer, [0010]; The wavelength dispersed optical radiation that is normal incident on the detector array is described by Saxer as radiation dispersed onto a linear detection array, and therefore the radiation is normal incident onto the linear detection array)
	However, Saxer when modified by Huang fails to disclose the limitation of the detector array with an overall optical path length of less than 225mm.
	Everett discloses the detector array with an overall optical path length of less than 225mm ([0059]; The overall optical path length of less than 225mm is described by Everett as a 200-mm focal length (equivalent to a 200 mm optical path length) in the spectrometer. Everett’s 200-mm focal length therefore satisfies the applicants overall optical path length of less than 225mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saxer to incorporate the teachings of Everett to include the detector array with an overall optical path length of less than 225mm for the advantage of having a precise angular tolerance [0059].

Regarding Claim 9, Saxer teaches wherein the spectrometer system comprises a compact diffraction limited near infrared (NIR) spectrometer (Saxer, [0084]; The compact diffraction limited near infrared (NIR) spectrometer is described by Saxer as one of multiple possible embodiments used in near infrared (NIR) spectroscopy, in which a narrower bandwidth enables examination of spectroscopic fine structure).
Regarding Claim 10, Saxer when modified by Huang teaches the spectrometer system of Claim 5. 
However, Saxer when modified by Huang fails to disclose the spectrometer system with a 10 um detector pixel width and short 223 mm optical path length.
Everett discloses the 10 um detector pixel width and short 223 mm optical path length (Everett, [0059]; The spectrometer system having a 10 um detector pixel width and a short 223 mm optical path length is described by Everett as a 10-micron pixel height (equivalent to a 10 um pixel width) and a 200-mm focal length (equivalent to a 200 mm optical path length) in the spectrometer. Everett satisfies the optimal ranges of the detector pixel width and the optical path length).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saxer to incorporate the teachings of Everett to include the 10 um detector pixel width and short 223 mm optical path length for the advantage of having a precise angular tolerance [0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEMAYA NGUYEN whose telephone number is (571)272-9078. The examiner can normally be reached Mon - Fri 8:30 am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2877                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877